Opinion by
Oliver, P. J.
It was stipulated that 45 percent of the Ultravon K. C. (Prep. 6051 Cone. Pat.) consists of merchandise subject to a tax of 3 cents per pound under section 701 and that 55 percent consists of merchandise not covered by any of the provisions of the internal revenue laws. In accordance therewith the court held that the merchandise is dutiable at 4%oo of 3 cents per pound on the entire weight in accordance with the provisions of section 701. The protests were sustained accordingly.